Citation Nr: 9908738	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of brain 
trauma.  


REPRESENTATION

Appellant represented by:	Richard S. Henderson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1957, 
from January 1958 to January 1962, and from May 1965 to May 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for residuals of brain trauma.  The case 
was previously before the Board in January 1995, and February 
1998, when it was remanded for further development.

A hearing was held on October 26, 1998, in San Diego, 
California, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).


REMAND


In December 1998 the veteran submitted additional evidence 
directly to the Board.  Pursuant to 38 C.F.R. § 20.1304, any 
pertinent evidence submitted by the appellant which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived by the appellant.  
Inasmuch as the veteran did not include a written waiver of 
consideration by the agency of original jurisdiction, the RO 
must be given the opportunity to review this evidence before 
the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) 
(1998).

It is further noted that by a rating action in May 1997 the 
RO denied entitlement to a total rating based upon individual 
unemployability due to service-connected disability and also 
denied the veteran's claim of clear and unmistakable error in 
the April 1962 rating decision.  In a July 1997 rating 
decision the RO denied the veteran's claims for increased 
evaluations for the following service-connected disabilities: 
loss of erectile power, residuals of fracture of the right 
tibia and fibula, repair of the medial meniscus of the left 
knee, acromioclavicular separation of the left shoulder, and 
a scar of the left leg.  Additionally, the evaluation of 
radical retropubic prostatectomy secondary to adenocarcinoma 
of the prostate due to Agent Orange exposure was reduced from 
100  percent to 60 percent by the RO's decision in July 1997.  
The record indicates that although the veteran filed a timely 
notice of disagreement in August 1997 with the above adverse 
determinations, a statement of the case has not yet been 
issued addressing those issues, which must be accomplished on 
remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the veteran's 
claim for service connection for 
residuals of brain trauma on the basis of 
all evidence of record and all applicable 
law and regulations to specifically 
include the evidence submitted to the 
Board in December 1998.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case 
addressing that issue and the applicable 
time to respond.

2.  The veteran should be issued a 
statement of the case which addresses the 
ratings of loss of erectile power, 
residuals of fracture of the right tibia 
and fibula, repair of the medial meniscus 
of the left knee, acromioclavicular 
separation of the left shoulder, a scar 
of the left leg, and radical retropubic 
prostatectomy secondary to adenocarcinoma 
of the prostate due to Agent Orange 
exposure, and the issues of total rating 
based upon individual unemployability, 
and clear and unmistakable error in the 
April 1962 rating decision.  An 
appropriate period should be provided for 
response thereto.  In the event that the 
veteran perfects a timely appeal with 
regard to any of those issues, it should 
be certified to the Board for appellate 
review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action unless otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 4 -


